        Case 1:15-cv-07433-LAP Document 1023 Filed 01/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Virginia L. Giuffre,

        Plaintiff,

 v.                                               Case No.: 15-cv-07433-RWS

 Ghislaine Maxwell,

        Defendant.


                     NOTICE OF MOTION FOR RECONSIDERATION

       PLEASE TAKE NOTICE, upon the accompanying Memorandum in Support, pursuant to

Local Rule 6.3 of the Local Rules of the United States District Court for the Southern District of

New York, Intervenors Julie Brown and Miami Herald Media Co., hereby move this Court for

reconsideration of this Court’s Opinion and Order (Dkt. 1018), dated January 13, 2020.




Dated: New York, New York                       Respectfully submitted,
       January 27, 2020
                                                /s/ Christine N. Walz
                                                Sanford L. Bohrer
                                                Christine N. Walz
                                                31 West 52nd Street
                                                New York, NY 10019
                                                Telephone: 212.513.3200
                                                Fax: 212.385.9010

                                                Attorneys for Intervenors
                                                Julie Brown and Miami Herald Media Company
